EXHIBIT 10.18
MANAGEMENT – [_____]    


VERSO CORPORATION
PERFORMANCE INCENTIVE PLAN
NOTICE OF MANAGEMENT STOCK UNIT AWARD
You (the “Grantee”) have been granted an award of Stock Units (the “Award”), on
the terms and subject to the conditions of the Plan and this Award Agreement, as
follows:
Name of Grantee:    [•]
Total Number of Stock Units
subject to the Award:    [•]
Grant Date:    [•]
Vesting Schedule:
Subject to the Terms (as defined below) the Award will become vested as to the
total number of Stock Units subject to the Award, as follows:

(a) Performance Vesting. 50% will vest on January 1, 2020, if the performance
objectives set forth in Exhibit A to this Grant Notice (as defined herein) have
been achieved; and
(b) Time Vesting. 25% will vest on January 1, 2020, and 25% will vest on January
1, 2021.
Exhibit B to this Grant Notice sets forth certain conditions which, if met, will
cause the Stock Units to vest as provided in Exhibit B.
Vested Stock Units will be paid as provided in Section 6 of the Terms.
By your signature and the Corporation’s signature below, you and the Corporation
agree that the Award is granted under and governed by the terms and conditions
of the Corporation’s Performance Incentive Plan, as the same may be amended,
modified or supplemented from time to time (the “Plan”), and the Terms and
Conditions of Management Stock Unit Award (the “Terms”), which Terms are
attached hereto and are incorporated herein by this reference. This Notice of
Management Stock Unit Award (this “Grant Notice”), together with the Terms, is
referred to as your “Award Agreement” applicable to the Award. Capitalized terms
used in this Grant Notice are used as defined in the Terms if not defined
herein. Capitalized terms used in this Award Agreement are used as defined in
the Plan if not defined in this Grant Notice or in the Terms. You acknowledge
receipt of a copy of the Terms, the Plan and the Prospectus for the Plan.
VERSO CORPORATION    ACCEPTED AND AGREED BY GRANTEE




By:             
Kenneth D. Sawyer        Print name:                     
Senior Vice President of
Human Resources and Communications


{K0632492.1}    VERSOLAW
PHK 20170128.1

--------------------------------------------------------------------------------


MANAGEMENT – [_____]    EXHIBIT A


VERSO CORPORATION
PERFORMANCE INCENTIVE PLAN
VESTING SCHEDULE FOR PORTION OF AWARD
SUBJECT TO ACHIEVEMENT OF PERFORMANCE OBJECTIVES
The provisions of this Exhibit A will be supplemented by an amendment to this
Award Agreement to be determined by the Compensation Committee of the Board of
Directors.






VERSOLAW
SJD 20170830.1

--------------------------------------------------------------------------------


MANAGEMENT – [___]    EXHIBIT B


VERSO CORPORATION
PERFORMANCE INCENTIVE PLAN
ACCELERATED VESTING IN CONNECTION WITH A CHANGE IN CONTROL




If a “Double Trigger” event occurs, vesting of the Award will automatically be
modified as set forth below.


A “Double Trigger” event will have occurred if, and effective upon the first
date as of which, both of the following have occurred: (a) a Change in Control
(as defined below); and (b) a Separation From Service constituting a Qualifying
Termination (each as defined in the Terms), provided that the Separation from
Service occurs between the date of the Change in Control (or, if applicable, the
effective date of a definitive agreement providing for the Change in Control)
and the last day of the 12th full calendar month immediately following the month
in which the Change in Control occurred.


Immediately upon the occurrence of a Double Trigger event (a) all unvested Stock
Units subject of the Award that are Time Vesting Stock Units will become 100%
vested, and (b) the number of Performance Vesting Stock Units subject of this
Award will be adjusted as provided in clause (1) or (2) below:


(1)    If the Corporation continues as a surviving public company after the
Change in Control, and a Double Trigger event has occurred, the Performance
Vesting Stock Units will vest as follows:


A
B
x
C
=
The number of Performance Vesting Stock Units that will remain subject of this
Award after the date of Separation From Service



A = the number of days between 1/1/2017 and the date of Separation From Service
B = 1095 (i.e., the number of days between 1/1/2017 and 1/1/2020)
C = the total number of Performance Vesting Stock Units subject of this Award


The Performance Vesting Stock Units that will remain subject of this Award,
determined as set forth in the formula above, will not vest unless and until the
date as of which the conditions to their vesting set forth in Exhibit A are met,
provided that the condition that the Grantee be employed by the Corporation at
the time of vesting will not apply.


(2)    If the Corporation does not continue as a surviving public company after
the Change in Control, and a Double Trigger event has occurred, the Performance
Vesting Stock Units shall automatically vest at the “target” level of
performance. For clarity, no additional portion of the Performance Vesting Stock
Units above the “target” level will vest after the occurrence of such
accelerated vesting (after giving effect to the acceleration provided for in the
preceding sentence), regardless of actual performance.


All Stock Units will be paid upon or promptly after vesting in accordance with
the requirements of Section 6 of the Terms.


"Change in Control" means any of the following events:


(a)    A transaction or series of transactions occurs whereby any "person" or
related "group" of "persons" (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended ("Exchange Act")), directly
or indirectly acquires beneficial ownership (within the meaning of


VERSOLAW
SJD 20170830.1

--------------------------------------------------------------------------------





Rule 13d-3 under the Exchange Act) of securities of the Corporation possessing
more than 50% of the total combined voting power of the Corporation's securities
outstanding immediately after such acquisition;


(b)    During any period of 2 consecutive years, the Continuing Directors cease
to constitute at least a majority of the board of directors (for purposes of
this definition, the term “Continuing Directors” means the directors still in
office who either were directors at the beginning of the 2-year period or who
were directors elected to the board by the Corporation’s stockholders and whose
election or nomination did not occur in connection with any transaction or
proposed transaction involving the Corporation or any subsidiary of the
Corporation);


(c)    The Corporation, directly, or indirectly through one or more subsidiaries
or intermediaries, enters into an agreement to, or consummates, a sale,
spin-off, split-up or other disposition of all or substantially all of the
Corporation's assets in any single transaction or series of transactions; and
without limiting the generality of the foregoing provisions of this clause (c),
the sale or other disposition within a 2 year period, in any one transaction or
series of transactions, of more than two-thirds of the mills (whether determined
by reference to mill-generated revenue or by number of mills) owned by the
Corporation at the beginning of the 2-year period, directly or through its
subsidiaries, will be deemed the sale or disposition of all or substantially all
of the Corporation’s assets);


(d)    The Corporation, whether directly involving the Corporation or indirectly
involving the Corporation through one or more subsidiaries or intermediaries,
enters into an agreement to or consummates (i) a merger, combination,
consolidation, conversion, exchange of securities, reorganization or business
combination, or (ii) an acquisition of the assets or stock of another entity, in
any single transaction or series of transactions, which event results in the
voting securities of the Corporation outstanding immediately prior thereto
failing to continue to represent (either by remaining outstanding or by being
converted into voting securities of the surviving or another entity) at least
66% percent of the combined voting power of the voting securities of the
Corporation or such surviving or other entity outstanding immediately after such
event; or


(e)    Any transaction or series of transactions that has the substantial effect
of any one or more of the foregoing events.


The provisions set forth in this Exhibit B are not mutually exclusive.
Furthermore, the provisions set forth in this Exhibit B are in addition to, and
not in lieu of, vesting provisions set forth in the Terms and the Plan.








2
VERSOLAW
SJD 20170830.1

--------------------------------------------------------------------------------


MANAGEMENT – [___]


VERSO CORPORATION
PERFORMANCE INCENTIVE PLAN
TERMS AND CONDITIONS OF MANAGEMENT STOCK UNIT AWARD
1.Grant of Stock Units.
(a)    General. These Terms and Conditions of Management Stock Unit Award (these
“Terms”) apply to a particular stock unit award (the “Award”) if incorporated by
reference in the Notice of Stock Unit Grant (the “Grant Notice”) corresponding
to that particular grant. The recipient of the Award identified in the Grant
Notice is referred to as the “Grantee.” The effective date of grant of the Award
as set forth in the Grant Notice is referred to as the “Grant Date.” The Award
was granted under and subject to the Verso Corporation Performance Incentive
Plan, as the same may be amended, modified or supplemented from time to time
(the “Plan”). The number of shares covered by the Award is subject to adjustment
under Section 7.1 of the Plan. The Grant Notice and these Terms are collectively
referred to as the “Award Agreement” applicable to the Award. Capitalized terms
are defined in the Plan if not defined in this Award Agreement. The Award has
been granted to the Grantee in addition to, and not in lieu of, any other form
of compensation otherwise payable or to be paid to the Grantee.
(b)    Stock Units. As used in this Award Agreement, a “Stock Unit” is a
non-voting unit of measurement which is deemed for bookkeeping purposes to be
equivalent in value to one outstanding share of Class A common stock, par value
$0.01 per share, of the Corporation (“Common Stock”). The Stock Units shall be
used solely as a device for the determination of any payment to eventually be
made to the Grantee if and when such Stock Units vest pursuant to Section 2. The
Stock Units create no fiduciary duty to the Grantee and shall create only a
contractual obligation on the part of the Corporation to make payments, subject
to vesting and the other terms and conditions hereof, as provided in Section 6
below. The Stock Units shall not be treated as property or as a trust fund of
any kind. No assets have been secured or set aside by the Corporation with
respect to the Award and, if amounts become payable to the Grantee pursuant to
this Award Agreement, the Grantee’s rights with respect to such amounts shall be
no greater than the rights of any general unsecured creditor of the Corporation.
2.Vesting. The Award shall vest and become earned as set forth in the Grant
Notice (including Exhibit A thereto), subject to earlier termination or
acceleration and subject to adjustment as provided in this Award Agreement and
in the Plan. The Award, to the extent outstanding and otherwise unvested
immediately prior to the occurrence of a Double Trigger event (as defined in the
Grant Notice), shall vest as set forth in the Grant Notice provisions concerning
Double Trigger events, without any requirement of further action of any kind by
the Corporation or Grantee.
3.Continuance of Employment or Service Required; No Employment or Service
Commitment. Except as otherwise provided in this Award Agreement, the vesting
schedule applicable to the Award requires continued employment or service to the
Corporation or one of its Subsidiaries through the applicable vesting date as a
condition to the vesting of the Award and the rights and benefits under this
Award Agreement. Except as provided in the Grant Notice, Section 7 below or
under the Plan, employment or service for only a portion of the vesting period,
even if a substantial portion, will not entitle the Grantee to any proportionate
vesting of any outstanding and otherwise unvested portion of the Award, or avoid
or mitigate a termination of rights and benefits upon or following a termination
of employment or service.
Nothing contained in this Award Agreement or the Plan constitutes a continued
employment or service commitment by the Corporation or any of its Subsidiaries,
confers upon the Grantee any right to


VERSOLAW
SJD 20170830.1

--------------------------------------------------------------------------------





remain in employment or service to the Corporation or any Subsidiary, interferes
in any way with the right of the Corporation or any Subsidiary at any time to
terminate such employment or service, or affects the right of the Corporation or
any Subsidiary to increase or decrease the Grantee’s other compensation. Nothing
in this Award Agreement, however, is intended to adversely affect any
independent contractual right of the Grantee without his/her consent thereto.
4.Dividend and Voting Rights.
(a)    Limitations on Rights Associated with Units. The Grantee shall have no
rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 4(b) hereof) and no voting rights with respect to
the Stock Units or any shares of Common Stock issuable in respect of such Stock
Units, until shares of Common Stock are actually issued to and held of record by
the Grantee. Except as expressly provided in Section 4(b) hereof or as may be
provided pursuant to Section 7.1 of the Plan, no adjustments will be made for
dividends or other rights of a holder for which the record date is prior to the
date of issuance of the stock certificate evidencing the shares.
(b)    Dividend Equivalent Reinvestment. In the event that the Corporation pays
an ordinary cash dividend on its outstanding Common Stock for which the related
record date occurs after the Grant Date and prior to the date all Stock Units
subject to the Award have either been paid or have terminated, the Corporation
shall credit (as of the related dividend payment date) the Grantee with an
additional number of Stock Units equal to (a) the amount of the ordinary cash
dividend paid by the Corporation on a single share of Common Stock on such
dividend payment date, multiplied by (b) the number of Stock Units subject to
the Award outstanding and unpaid as of the record date for such dividend payment
(including any Stock Units previously credited under this Section 4(b) and with
such total number subject to adjustment pursuant to Section 7.1 of the Plan),
divided by (c) the closing price of a share of Common Stock on such dividend
payment date. Any Stock Units credited pursuant to the foregoing provisions of
this Section 4(b) will be subject to the same vesting, payment, termination and
other terms, conditions and restrictions as the original Stock Units to which
they relate. No crediting of Stock Units will be made pursuant to this Section
4(b) with respect to any Stock Units which, as of the related record date, have
either been paid or have terminated.
5.Restrictions on Transfer. Prior to the time the Stock Units are vested and
paid, neither the Stock Units comprising the Award nor any interest therein or
amount payable in respect thereof may be sold, assigned, transferred, pledged or
otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily. The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Corporation or (b) transfers by will or the laws
of descent and distribution.
6.Timing and Manner of Payment of Stock Units. The Stock Units subject to this
Award Agreement that become vested shall be paid in an equivalent number of
whole shares of Common Stock promptly after the applicable vesting date (and in
all events not later than the first March 15 following the applicable vesting
date) in accordance with the terms hereof. Each such payment of Stock Units
shall be subject to the tax withholding provisions of Section 9 hereof and
Section 8.5 of the Plan and subject to adjustment as provided in Section 7.1 of
the Plan and shall be in complete satisfaction of such vested Stock Units. The
Grantee or any other person entitled under the Plan to receive a payment of
shares of Common Stock shall deliver to the Corporation any representations or
other documents or assurances required pursuant to Section 8.1 of the Plan. The
Corporation may make payment of shares of Common Stock either by delivering one
or more certificates for such shares or by entering such shares in book entry
form, as determined by the Corporation in its discretion. Any Stock Units
corresponding to a particular vesting date shall be rounded down to the nearest
whole Stock Unit; provided that fractional Stock Units subject to the Award
shall be cumulated until sufficient to produce a whole Stock Unit, in all cases
remaining fractional Stock Unit interests shall terminate


2
VERSOLAW
SJD 20170830.1

--------------------------------------------------------------------------------





in the event the remaining Stock Units subject to the Award terminate, and any
remaining fractional Stock Unit interest shall terminate on the final vesting
date applicable to the Award. In the event that payment of Stock Units is
triggered by a Separation From Service and Section 7(c) applies, and the general
release contemplated by such section and the expiration of any revocation rights
provided therein or pursuant to applicable law could become effective in one of
two taxable years depending on when the Grantee executes and delivers the
general release, any payment conditioned on the release shall not be made
earlier than the first business day of the later of such two tax years.
7.Effect of Termination of Employment or Service.
(a)    Termination of Employment or Service Generally. Except as otherwise
provided in this Award Agreement, including but not limited to the Grant Notice
or Sections 7(b) or 7(c) below, the Grantee’s Stock Units shall terminate to the
extent that such Stock Units have not become vested on or before the date of the
Grantee’s Separation From Service (as defined in Section 19), regardless of the
reason for the termination of employment or service that triggers the Separation
From Service.
(b)    Termination Due to Death or Disability. In the event the Grantee’s
Separation From Service is due to the Grantee’s death or Disability (as defined
in Section 19), (i) the next tranche of Stock Units that is scheduled to vest
with respect to the portion of the Award that is subject to time-based vesting
conditions that are then outstanding and otherwise unvested shall accelerate and
become fully vested upon the Separation From Service, and (ii) the portion of
the Award that is subject to performance-based vesting conditions shall vest at
the “target” level of performance upon the Separation From Service (for clarity
as to such portion of the Award that is subject to performance-based vesting
conditions, no additional portion of the Award above the “target” level shall
vest after the Separation From Service (after giving effect to the acceleration
provided for in the preceding sentence), regardless of actual performance).
(c)    Termination Without Cause or With Good Reason. If the Grantee’s
Separation From Service is the result of a termination of employment that
constitutes a Qualifying Termination (as defined in Section 19), and unless any
provision in the Grant Notice or Plan requires acceleration of the unvested
portion of the Award in full (in which case, such provision will prevail), then
(i) the next tranche of Stock Units that is scheduled to vest with respect to
the portion of the Award that is subject to time-based vesting conditions that
are then outstanding and otherwise unvested shall accelerate and become fully
vested upon the Separation From Service and (ii) the portion of the Award that
is subject to performance-based vesting conditions shall be adjusted in
accordance with this formula upon the Separation From Service:
A
B
x
C
=
The number of performance-based vesting Stock Units that will remain subject of
the Award after Separation From Service



A = the number of days between 1/1/2017 and the date of Separation From Service
B = 1095 (i.e., the number of days between 1/1/2017 and 1/1/2020)
C = the number of Stock Units constituting the portion of the Award that is
subject to performance-based vesting conditions


The performance based vesting Stock Units that remain subject of the Award,
after adjustment, will not vest unless and until the date as of which the
conditions to their vesting set forth in the Grant Notice are met, provided that
the condition that the Grantee be employed by the Corporation at the time of
vesting shall not apply. The benefits provided by this Section 7(c) are subject
to the condition that the Grantee execute, return to the Corporation, and not
revoke a general release, in a form reasonably prescribed by the Corporation,
within 30 days after the Corporation provides the form of general release to the
Grantee (or 45 days if such


3
VERSOLAW
SJD 20170830.1

--------------------------------------------------------------------------------





longer period of time is required to make the release maximally enforceable
under applicable law). The Corporation will provide the form of general release
to the Grantee not more than 10 days after the Grantee’s Separation From
Service.


(d)    No Further Rights as to Terminated Units. If any unvested Stock Units
terminate pursuant to this Award Agreement, such Stock Units shall automatically
terminate and be cancelled as of the applicable termination date without payment
of any consideration by the Corporation and without any other action by the
Grantee, or the Grantee’s beneficiary or personal representative, as the case
may be, and the Corporation shall have no obligation (or no further obligation,
as the case may be) in respect thereof or with respect thereto.
8.Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan, the
Administrator will make adjustments if appropriate in the number of Stock Units
contemplated hereby and the number and kind of securities that may be issued in
respect of the Award. No such adjustment shall be made with respect to any cash
dividend for which dividend equivalents are credited pursuant to Section 4.
9.Taxes; Tax Withholding.
(a)    Section 409A. It is intended that the terms of the Award will not result
in the imposition of any tax liability pursuant to Section 409A of the Code.
This Award Agreement shall be construed and interpreted consistent with that
intent. Notwithstanding any provision of these Terms to the contrary, if the
Grantee is a “specified employee” as defined in Section 409A of the Code, the
Grantee shall not be entitled to any payment with respect to the Award in
connection with the Grantee’s “separation from service” (as that term is used
for purposes of Section 409A of the Code) until the earlier of (a) the date that
is six months and one day after the Grantee’s separation from service for any
reason other than the Grantee’s death, or (b) the date of the Grantee’s death.
For purposes of clarity, the six month delay shall not apply in the case of
severance contemplated by Treasury Regulations Section 1.409A-1(b)(9)(iii) to
the extent of the limits set forth therein. Any amounts otherwise payable to the
Grantee following the Grantee’s separation from service that are not so paid by
reason of this Section 9 shall be paid as soon as practicable for the
Corporation (and in all events within 30 days) after the date that is six months
after the Grantee’s separation from service (or, if earlier, the date of the
Grantee’s death). The provisions of this Section 9 shall only apply if, and to
the extent, required to comply with Section 409A of the Code.
(b)    Tax Withholding. The Corporation shall reasonably determine the amount of
any federal, state, local or other income, employment, or other taxes which the
Corporation or any of its Subsidiaries may reasonably be obligated to withhold
with respect to the grant, vesting or other event with respect to the Stock
Units. If such withholding event occurs in connection with the distribution of
shares of Common Stock in respect of the Stock Units and subject to compliance
with all applicable laws, the Corporation shall automatically withhold and
reacquire the appropriate number of whole shares, valued at their then fair
market value (with the “fair market value” of such shares determined in
accordance with the applicable provisions of the Plan), to satisfy any
withholding obligations of the Corporation or its Subsidiaries with respect to
such distribution. If, however, any withholding event occurs with respect to the
Stock Units other than in connection with the distribution of shares of Common
Stock in respect of the Stock Units, or if the Corporation cannot legally
satisfy such withholding obligations by such withholding and reacquisition of
shares as described above, the Corporation shall be entitled to require a cash
payment by or on behalf of the Grantee and/or to deduct from other compensation
payable to the Grantee the amount of any such withholding obligations.


4
VERSOLAW
SJD 20170830.1

--------------------------------------------------------------------------------





(c)    Responsibility for Taxes. Except for such withholding rights of the
Corporation, the Grantee shall be solely responsible for any and all tax
liability arising with respect to the Award or any payment in respect thereof.
10.Notices. Any notice to be given under the terms of this Award Agreement shall
be in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the Grantee’s last address
reflected on the Corporation’s records. Any notice shall be delivered in person
or shall be enclosed in a properly sealed envelope, addressed as aforesaid,
registered or certified, and deposited (postage and registry or certification
fee prepaid) in a post office or branch post office regularly maintained by the
United States Government or a courier of internationally recognized prominence.
Any such notice shall be given only when received, but if the Grantee is no
longer an Eligible Person, shall be deemed to have been duly given five business
days after the date mailed in accordance with the foregoing provisions of this
Section 10.
11.Plan. The Award and all rights of the Grantee under this Award Agreement are
subject to the terms and conditions of the provisions of the Plan, which are
incorporated herein by this reference. The Grantee agrees to be bound by the
terms of the Plan and this Award Agreement. The Grantee acknowledges having read
and understanding the Plan, the Prospectus for the Plan, and this Award
Agreement. Unless otherwise expressly provided in other sections of this Award
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Administrator do not and shall not be deemed to create any rights
in the Grantee unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.
12.Entire Agreement. This Award Agreement and the Plan together constitute the
entire agreement and supersede in their entirety all prior understandings and
agreements, written or oral, of the parties hereto with respect to the subject
matter hereof. The Plan may be amended pursuant to Section 8.6 of the Plan. This
Award Agreement may be amended by the Administrator from time to time. Any such
amendment must be in writing and signed by the Corporation. Any such amendment
that materially and adversely affects the Grantee’s rights under this Award
Agreement requires the consent of the Grantee in order to be effective with
respect to the Award. The Corporation may, however, unilaterally waive any
provision hereof in writing to the extent such waiver does not adversely affect
the interests of the Grantee hereunder, but no such waiver shall operate as or
be construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.
13.Governing Law. This Award Agreement shall be governed by, construed under,
and enforced in accordance with the laws of the State of Delaware without regard
to conflict of law principles thereunder.
14.Effect of Award Agreement. Subject to the Corporation’s right to terminate
the Award pursuant to Section 7.2 of the Plan, this Award Agreement shall be
assumed by, be binding upon and inure to the benefit of any successor or
successors to the Corporation.
15.Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument. Photographic or
other electronic copies of such signed counterparts may be used in lieu of the
originals for any purpose.
16.Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.


5
VERSOLAW
SJD 20170830.1

--------------------------------------------------------------------------------





17.Clawback Policy. The Stock Units are subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the Stock
Units or any shares of Common Stock or other cash or property received with
respect to the Stock Units (including any value received from a disposition of
the shares acquired upon payment of the Stock Units).
18.No Advice Regarding Grant. The Grantee is hereby advised to consult with his
or her own tax, legal and/or investment advisors with respect to any advice the
Grantee may determine is needed or appropriate with respect to the Award
(including, without limitation, to determine the foreign, state, local, estate
and/or gift tax consequences with respect to the Award and any shares that may
be acquired upon payment of the Award). Neither the Corporation nor any of its
officers, directors, affiliates or advisors makes any representation (except for
the terms and conditions expressly set forth in this Award Agreement) or
recommendation with respect to the Award.
19.Certain Defined Terms. For the purposes of this Award Agreement, the
following terms shall have the meanings provided below:
“Cause” means (unless such term is defined in a written employment agreement by
and between the Grantee and the Corporation, in which case “Cause” is used as
defined in such written employment agreement) that any of the following
circumstances exist: (a) the Grantee’s commission of a felony crime or a crime
of moral turpitude; (b) the Grantee’s willful commission of a material act of
dishonesty involving the Corporation or any of its affiliates; (c) the Grantee’s
material breach of his obligations under any agreement entered into between the
Grantee and the Corporation or any of its affiliates; (d) the Grantee’s willful,
repeated failure to perform his material duties; (e) the Grantee’s willful
material breach of the policies or procedures of the Corporation or any of its
affiliates (to the extent such policies and procedures apply to the Grantee); or
(f) any other willful misconduct by the Grantee that causes material harm to the
Corporation or any of its affiliates or their business reputations, including
harm due to any adverse publicity; provided, however, that none of the events
described in the foregoing clauses (c), (d), (e) or (f) shall constitute Cause
unless the Corporation or one of its affiliates has notified the Grantee in
writing describing the events that constitute Cause, and then only if the
Grantee fails to cure such events within 30 days after receipt of such written
notice; and provided further, that in the event that any such event is not
curable, no notice period shall be required. No act or omission to act shall be
“willful” if conducted in good faith and with a reasonable belief that such act
or omission was in the best interests of the Corporation.
“Disability” (unless such term is defined in a written employment agreement by
and between the Grantee and the Corporation, in which case “Disability” is used
as defined in such written employment agreement) has the meaning given to such
term in Treas. Reg. Section 1.409A-3(i)(4).
“Good Reason” means (unless such term is defined in a written employment
agreement by and between the Grantee and the Corporation, in which case “Good
Reason” is used as defined in such written employment agreement) a resignation
by the Grantee from his employment by the Corporation or one of its Subsidiaries
in the event that any of the following actions is taken by the Corporation or
the Subsidiary that employs the Grantee, as the case may be, without the
Grantee’s consent: (a) a reduction in the Grantee’s annual base salary or target
bonus opportunity; (b) a material reduction or adverse change in the Grantee’s
title, duties, responsibilities or reporting relationship; (c) a material breach
by the Corporation or any applicable affiliate thereof of its obligations under
any material agreement entered into between the Grantee and the Corporation or
such affiliate; or (d) a relocation of Grantee’s principal place of work to a
location that is more than 50 miles away from Grantee’s principal place of work
immediately before such relocation; provided, however, that none of the events
described in the foregoing clauses (a), (b) or (c) shall constitute


6
VERSOLAW
SJD 20170830.1

--------------------------------------------------------------------------------





Good Reason unless (1) the Grantee has notified the Corporation in writing
describing the event(s) that constitute Good Reason and such notice is given
within 90 days after the first occurrence of such event(s), (2) the Corporation
or applicable affiliate thereof fails to cure such event(s) within 30 days after
the Corporation’s receipt of such written notice, and (3) the termination of
employment by the Grantee occurs not more than 180 days after the Corporation’s
receipt of such written notice.
“Qualifying Termination” means (unless such term is defined in a written
employment agreement by and between the Grantee and the Corporation, in which
case “Qualifying Termination” is used as defined in such written employment
agreement), if the Grantee is employed by the Corporation or one of its
Subsidiaries, a termination of the Grantee’s employment either (a) by the
Corporation or one of its Subsidiaries without Cause and other than due to the
Grantee’s death or Disability or (b) by the Grantee with Good Reason.
“Separation From Service” means (unless such term is defined in a written
employment agreement by and between the Grantee and the Corporation, in which
case “Separation From Service” is used as defined in such written employment
agreement) the Grantee ceases to be employed by, or ceases to provide services
as a director to, the Corporation or one of its Subsidiaries; provided that no
Separation From Service shall exist in any event unless such separation
constitutes a “separation from service” within the meaning of Section 409A of
the Code. If the Grantee ceases to be employed by or ceases to provide services
as a director to the Corporation or a Subsidiary, but immediately thereafter
continues to be employed by or provide services as a director to the Corporation
or a Subsidiary (for example, and without limitation, if the Grantee ceases to
be employed by the Corporation but immediately thereafter continues to be
employed by a Subsidiary or continues to provide services as a director to the
Corporation or a Subsidiary), such change shall not constitute a Separation From
Service. The provisions of Section 6 of the Plan apply to the Award.
* * *




7
VERSOLAW
SJD 20170830.1